

	

		II

		109th CONGRESS

		1st Session

		S. 647

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mrs. Lincoln (for

			 herself, Mr. Specter,

			 Mr. Ensign, Ms.

			 Landrieu, and Mr. Dayton)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  authorize physical therapists to evaluate and treat medicare beneficiaries

		  without a requirement for a physician referral, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Medicare Patient Access to Physical

			 Therapists Act of 2005.

		2.Access to

			 outpatient physical therapy services for medicare beneficiaries as authorized

			 by State law

			(a)In

			 general

				(1)Elimination of

			 required physician referral

					(A)Definition of

			 outpatient physical therapy servicesSection 1861(p) of the

			 Social Security Act (42 U.S.C.

			 1395x(p)) is amended—

						(i)in

			 the matter preceding paragraph (1), by striking as an

			 outpatient;

						(ii)by

			 amending paragraph (1) to read as follows:

							

								(1)who is an

				outpatient, and

								;

						(iii)in

			 paragraph (2)—

							(I)by

			 striking physician (as so defined) or by a qualified physical

			 therapist and inserting physician (as defined in paragraph (1),

			 (3), or (4) of subsection (r)) or by a qualified physical therapist (as defined

			 in section 1861(bbb)); and

							(II)by inserting

			 or a qualified physical therapist (as so defined) after

			 physician the second place it appears;

							(iv)in

			 paragraph (4)(A)(ii), by striking one or more and all that

			 follows through agency) and; and

						(v)by

			 amending the fifth sentence to read as follows: “Nothing in this subsection

			 shall be construed as authorizing the provision of services in a State that a

			 qualified physical therapist is not authorized to provide in the State in

			 accordance with State law (or the State regulatory mechanism provided by State

			 law).

						(B)Conforming

			 amendmentsSection 1835(a)(2) of the

			 Social Security Act (42 U.S.C.

			 1395n(a)(2)) is amended—

						(i)in

			 the matter preceding subparagraph (A), by inserting , or in the case of

			 outpatient physical therapy services (as described in subparagraph (C)) and

			 physical therapy services furnished as comprehensive outpatient rehabilitation

			 facility services (described in subparagraph (E)), a qualified physical

			 therapist, after a physician;

						(ii)in

			 subparagraph (C)—

							(I)in the matter

			 preceding clause (i), by striking or outpatient occupational therapy

			 services;

							(II)in clause (i), by

			 striking or occupational therapy services, respectively, and

			 inserting , and;

							(III)in clause (ii),

			 by striking or qualified occupational therapist, respectively,;

			 and

							(IV)beginning in

			 clause (ii), by striking by a physician, and (iii) and all that

			 follows and inserting by a physician or a qualified physical

			 therapist;;

							(iii)in

			 subparagraph (D)—

							(I)in the matter

			 preceding clause (i), by striking outpatient speech pathology

			 services and inserting outpatient occupational therapy services

			 or outpatient speech-language pathology services;

							(II)in clause (i), by

			 striking needed speech pathology services and inserting

			 needed occupational therapy services or speech-language pathology

			 services, respectively; and

							(III)in clause (ii),

			 by striking speech pathologist and inserting occupational

			 therapist or speech-language pathologist, respectively,; and

							(iv)in

			 subparagraph (E)—

							(I)in clause (ii), by

			 inserting (or, in the case of comprehensive outpatient rehabilitation

			 facility services consisting of physical therapy services, by a qualified

			 physical therapist) after physician; and

							(II)in clause (iii),

			 by inserting in the case of comprehensive outpatient rehabilitation

			 facility services not consisting of physical therapy services, before

			 such services.

							(2)Definition of

			 qualified physical therapistSection 1861 of the

			 Social Security Act (42 U.S.C. 1395x)

			 is amended by adding at the end the following new subsection:

					

						(bbb)Qualified physical therapistThe term

				qualified physical therapist means an individual who is licensed

				as a physical therapist by the State in which such individual is practicing and

				who meets the applicable requirements under paragraph (1) or (2):

							(1)With respect to

				individuals graduating from a professional physical therapy education program

				on or after January 1, 2003, the individual—

								(A)has received a

				master’s or doctoral degree from a professional physical therapy education

				program that has been accredited by a national physical therapy education

				accreditation agency recognized by the Secretary of Education; or

								(B)has graduated from

				a professional physical therapy education program outside the United States

				with a curriculum that is substantially equivalent (as determined by an

				accreditation agency described in subparagraph (A)) to the curricula of

				programs for professional physical therapy education programs in the United

				States that are accredited by such an accreditation agency.

								(2)With respect to

				individuals licensed as physical therapists by a State before 2003, the

				individual was, or upon application to the Secretary could have been, qualified

				under regulations of the Secretary in effect before such date to furnish

				physical therapy services under this title, as determined by the

				Secretary.

							.

				(b)Preserving

			 existing law for outpatient occupational therapy services

				(1)DefinitionSection

			 1861(g) of the Social Security Act (42

			 U.S.C. 1395x(g)) is amended to read as follows:

					

						(g)Outpatient occupational therapy servicesThe term

				outpatient occupational therapy services means occupational

				therapy services furnished by a provider of services, a clinic, a

				rehabilitation agency, or a public health agency, or by others under an

				arrangement with, and under the supervision of, such a provider, clinic,

				rehabilitation agency, or public health agency to an individual as an

				outpatient—

							(1)who is under the

				care of a physician (as defined in paragraph (1), (3), or (4) of subsection

				(r));

							(2)with respect to

				whom a plan prescribing the type, amount, and duration of occupational therapy

				services that are furnished to such individual has been established by a

				physician (as so defined) or by an occupational therapist and is periodically

				reviewed by a physician (as so defined);

							excluding, however—(3)any item or

				service if it would not be included under subsection (b) if furnished to an

				inpatient of a hospital; and

							(4)any such

				service—

								(A)if furnished by a

				clinic, rehabilitation agency, or by others under arrangements with such clinic

				or agency, unless such clinic or rehabilitation agency—

									(i)provides an

				adequate program of occupational therapy services for outpatients and has the

				facilities and personnel required for such program or required for the

				supervision of such a program, in accordance with such requirements as the

				Secretary may specify;

									(ii)has policies,

				established by a group of professional personnel, including one or more

				occupational therapists, to govern the services (referred to in clause (i)) it

				provides;

									(iii)maintains

				clinical records on all patients;

									(iv)if such clinic or

				agency is situated in a State in which State or applicable local law provides

				for the licensing of institutions of this nature—

										(I)is licensed

				pursuant to such law, or

										(II)is approved by

				the agency of such State or locality responsible for licensing institutions of

				this nature, as meeting the standards established for such licensing;

				and

										(v)meets such other

				conditions relating to the health and safety of individuals who are furnished

				services by such clinic or agency on an outpatient basis, as the Secretary may

				find necessary, and provides the Secretary on a continuing basis with a surety

				bond that is not less than $50,000; or

									(B)if furnished by a

				public health agency, unless such agency meets such other conditions relating

				to the safety of individuals who are furnished services by such agency on an

				outpatient basis, as the Secretary may find necessary.

								The term

				outpatient occupational therapy services also includes

				occupational therapy services furnished an individual by an occupational

				therapist (in the office of the occupational therapist or in such individual’s

				home) who meets licensing and other standards prescribed by the Secretary in

				regulations, otherwise than under an arrangement with and under the supervision

				of a provider of services, clinic, rehabilitation agency, or public health

				agency, if the furnishing of such services meets such conditions relating to

				health and safety as the Secretary may find necessary. In addition, such term

				includes occupational therapy services that meet the requirements of the first

				sentence of this subsection except that they are furnished to an inpatient of a

				hospital or extended care facility. Nothing in this subsection shall be

				construed as requiring, with respect to outpatients who are not entitled to

				benefits under this title, an occupational therapist to provide outpatient

				occupational therapy services only to outpatients who are under the care of a

				physician or pursuant to a plan of care established by a physician. The

				Secretary may waive the requirement of a surety bond under paragraph (4)(A)(v)

				in the case of a clinic or agency that provides a comparable surety bond under

				State

				law..

				(2)Conforming

			 amendments

					(A)Scope of

			 benefitsSection 1832(a)(2)(C) of the

			 Social Security Act (42 U.S.C.

			 1395k(a)(2)(C)) is amended by striking such sentence applies through the

			 operation of section 1861(g)) and inserting the second sentence

			 of section 1861(g) applies).

					(B)Payment of

			 benefitsSection 1833(g)(3) of the Social Security Act (42 U.S.C.

			 1395l(g)(3)) is amended by striking section

			 1861(p) and all that follows through section 1861(g) and

			 inserting section 1861(g) (but not described in subsection

			 (a)(8)(B)).

					(C)Provider claims

			 proceduresThe second sentence of section 1835(a) of the

			 Social Security Act (42 U.S.C.

			 1395n(a)) is amended—

						(i)by

			 striking section 1861(p)(4)(A) (or meets the requirements of such

			 section through the operation of section 1861(g)) and inserting

			 section 1861(p)(4)(A) or section 1861(g)(4)(A);

						(ii)by

			 striking section 1861(p)(4)(B) (or meets the requirements of such

			 section through the operation of section 1861(g)) and inserting

			 section 1861(p)(4)(B) or section 1861(g)(4)(B); and

						(iii)by

			 striking (as therein defined) or (through the operation of section

			 1861(g)) with respect to the furnishing of outpatient occupational therapy

			 services and inserting (as defined in section 1861(p)) or

			 outpatient occupational therapy services (as defined in section 1861(g)),

			 respectively.

						(D)Agreements with

			 providersSection 1866(e)(1) of the Social Security Act (42 U.S.C. 1395cc(e)(1)) is

			 amended—

						(i)by

			 striking section 1861(p)(4)(A) (or meets the requirements of such

			 section through the operation of section 1861(g)) and inserting

			 section 1861(p)(4)(A) or section 1861(g)(4)(A);

						(ii)by

			 striking section 1861(p)(4)(B) (or meets the requirements of such

			 section through the operation of section 1861(g)) and inserting

			 section 1861(p)(4)(B) or section 1861(g)(4)(B); and

						(iii)by

			 striking (as therein defined) or (through the operation of section

			 1861(g)) with respect to the furnishing of outpatient occupational therapy

			 services and inserting (as defined in section 1861(p)) or

			 outpatient occupational therapy services (as defined in section 1861(g)),

			 respectively.

						(c)Separate

			 statutory treatment for outpatient physical therapy services and outpatient

			 speech-language pathology services

				(1)Scope of

			 benefitsSection 1832(a)(2)(C) of the

			 Social Security Act (42 U.S.C.

			 1395k(a)(2)(C)), as amended by subsection (b)(2)(A), is amended—

					(A)by striking

			 and outpatient and inserting , outpatient;

			 and

					(B)by inserting

			 before the semicolon the following: , and outpatient speech-language

			 pathology services.

					(2)Payment of

			 benefitsSection 1833 of the Social

			 Security Act (42 U.S.C. 1395l) is amended—

					(A)in subparagraphs

			 (A) and (B) of subsection (a)(8), by striking services, (which includes

			 outpatient speech-language pathology services) and outpatient occupational

			 therapy services each place it appears and inserting services,

			 outpatient occupational therapy services, and outpatient speech-language

			 pathology services; and

					(B)in subsection

			 (g)—

						(i)in

			 paragraphs (1) and (3), by striking paragraph (4) each place it

			 appears and inserting paragraph (5); and

						(ii)by

			 redesignating paragraph (4) as paragraph (5) and inserting after paragraph (3)

			 the following new paragraph:

							

								(4)Subject to

				paragraph (5), in the case of speech-language pathology services (of the type

				described in section 1861(ll)(4) (but not described in subsection (a)(8)(B))

				and speech-language pathology services of such type that are furnished by a

				physician or as incident to physicians’ services), with respect to expenses

				incurred in any calendar year, no more than the amount specified in paragraph

				(2) for the year shall be considered as incurred expenses for purposes of

				subsections (a) and (b).

								.

						(3)Provider claims

			 proceduresThe second sentence of section 1835(a) of the

			 Social Security Act (42 U.S.C.

			 1395n(a)), as amended by subsection (b)(2)(C), is amended—

					(A)by striking

			 or section 1861(g)(4)(A) and inserting , section

			 1861(g)(4)(A), or section 1861(ll)(5)(A);

					(B)by striking

			 or section 1861(g)(4)(B) and inserting , section

			 1861(g)(4)(B), or section 1861(ll)(4)(B)(ii)(II); and

					(C)by striking

			 or outpatient occupational services (as defined in section

			 1861(g)) and inserting , outpatient occupational services (as

			 defined in section 1861(g)), or outpatient speech-language pathology services

			 (as defined in section 1861(ll)(4)(A)).

					(4)Agreements with

			 providersSection 1866(e)(1) of the Social Security Act (42 U.S.C. 1395cc(e)(1)), as

			 amended by subsection (b)(2)(D), is amended—

					(A)by striking “or

			 section 1861(g)(4)(A)” and inserting 1861(g)(4)(A), or section

			 1861(ll)(5)(A)”;

					(B)by striking

			 or section 1861(g)(4)(B) and inserting , section

			 1861(g)(4)(B), or section 1861(ll)(4)(B)(ii)(II); and

					(C)by striking

			 or outpatient occupational services (as defined in section

			 1861(g)) and inserting , outpatient occupational services (as

			 defined in section 1861(g)), or outpatient speech-language pathology services

			 (as defined in section 1861(ll)(4)(A)).

					(5)DefinitionsSection

			 1861 of the Social Security Act (42

			 U.S.C. 1395x) is amended—

					(A)in subsection (p),

			 by striking the fourth sentence;

					(B)in subsection

			 (s)(2)(D), by striking services and outpatient occupational therapy

			 services and inserting services, outpatient occupational therapy

			 services, and outpatient speech-language pathology services; and

					(C)in subsection (ll),

			 by adding at the end the following new paragraphs:

						

							(4)(A)Subject to subparagraph

				(B), the term outpatient speech-language pathology services means

				speech-language pathology services that are furnished by a provider of

				services, a clinic, a rehabilitation agency, or a public health agency, or by

				others under an arrangement with, and under the supervision of, such provider,

				clinic, rehabilitation agency, or public health agency to an individual as an

				outpatient—

									(i)who is under the care of a physician

				(as defined in paragraph (1), (3), or (4) of subsection (r)); and

									(ii)with respect to whom a plan

				prescribing the type, amount, and duration of speech-language pathology

				services that are furnished to such individual has been established by a

				physician (as so defined) or by a qualified speech-language pathologist and is

				periodically reviewed by a physician (as so defined).

									(B)Such term does not include—

									(i)any item or service if it would not be

				included under subsection (b) if furnished to an inpatient of a hospital;

				or

									(ii)any item or service—

										(I)if furnished by a clinic,

				rehabilitation agency, or by others under arrangements with such clinic or

				agency, unless such clinic or rehabilitation agency meets the requirements of

				paragraph (5); and

										(II)if furnished by a public health

				agency, unless such agency meets such other conditions relating to the safety

				of individuals who are furnished services by such agency on an outpatient

				basis, as the Secretary may find necessary.

										(C)Such term also includes

				speech-language pathology services that meet the requirements of the preceding

				sentence except that they are furnished to an inpatient of a hospital or

				extended care facility. Nothing in this subsection shall be construed as

				requiring, with respect to outpatients who are not entitled to benefits under

				this title, a speech-language pathologist to provide outpatient speech-language

				pathology services only to outpatients who are under the care of a physician or

				pursuant to a plan of care established by a physician. The Secretary may waive

				the requirement of a surety bond under paragraph (5)(E) in the case of a clinic

				or agency that provides a comparable surety bond under State law.

								(5)A clinic or rehabilitation agency

				meets the requirements of this paragraph if it—

								(A)provides an adequate program of

				speech-language pathology services for outpatients and has the facilities and

				personnel required for such program or required for the supervision of such a

				program, in accordance with such requirements as the Secretary may

				specify;

								(B)has policies, established by a group

				of professional personnel, including one or more speech-language pathologists,

				to govern the services (referred to in subparagraph (A)) it provides;

								(C)maintains clinical records on all

				patients;

								(D)in the case of a clinic or agency that

				is situated in a State in which State or applicable local law provides for the

				licensing of institutions of this nature—

									(i)is licensed pursuant to such law,

				or

									(ii)is approved by the agency of such

				State or locality responsible for licensing institutions of this nature, as

				meeting the standards established for such licensing; and

									(E)meets such other conditions relating

				to the health and safety of individuals who are furnished services by such

				clinic or agency on an outpatient basis, as the Secretary may find necessary,

				and provides the Secretary on a continuing basis with a surety bond that is not

				less than $50,000.

								.

					(d)Effective

			 dateThe amendments made by this section shall apply to items and

			 services furnished on or after January 1, 2006.

			

